Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding newly added claim 57, while the instant specification mentions a model [0056] there is no depiction in the drawings of a model or written description of how post processing produces a model (3D?) which might be formed from a dataset (2D images?).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 35-36, 38-39, 44, 46-52, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minear (US 4,947,683 A), and further in view of Roberts (US 2010/0059219 Al) and Andrew (US 2007/0044559 A1).
Regarding claim 35, Minear teaches a forward-facing imaging module for imaging a wellbore using ultrasound, the forward imaging module comprising:
a housing [col. 3-4 bridging portion of the sonde is constructed with a surrounding fluid tight housing 36. The housing 36 encloses the electronic package (not shown) which is provided to operate the transmitter described hereinbelow. Also, it encloses the receiver and the circuit for extracting the Doppler shift information as will be detailed];
an ultrasonic imaging probe [fig. 2 piezoelectric rotating hub #40 and piezoelectric transmitting element #42] having an adjustable viewpoint forward facing transducer [fig. 2 shows transmitting element at tip of sonde] for imaging an area in the wellbore in front of the probe [col. 4:30-40 When rotated, it will sweep out a conic area which encompasses the entire cross sectional area of the pipe. It is possible to direct the beam downwardly at a different angle by positioning the transmitting antenna element at perhaps 15° to 30° from the vertical angle. It is important to direct the beam somewhat downwardly in the well.];
a control mechanism for adjusting the viewpoint of the forward facing transducer [col. 5-6 bridging If desired, additional transmitter and/or receiver transducers are also included at other angles on the rotatable hub 40. Alternatively to using a motor to rotate a single transducer, several transducers may be mounted on the hub 40] [to enable imaging an occluded surface in the area from various viewpoints] [this appears to be intended “use” and therefore does not have patentable weight]; and
electronics for transmitting and receiving ultrasound from the transducer [fig. 1 instrument circuitry; fig. 2 ultrasonic pulse transmitter and receiver mechanism; pulsed Doppler system].
Minear does not explicitly teach adjusting the viewpoint of the forward facing transducer to enable imaging an occluded surface in the area from various viewpoints when given patentable weight. However, Roberts teaches adjusting the viewpoint of the forward facing transducer to enable imaging an occluded surface in the area from various viewpoints [figs. 8 and 10 show transducer #20 imaging around broken drill bit #62 and broken pipe #78].
It would have been obvious to use the rotating transducer as taught by Minear, to image around obstructions as shown in Roberts because rotating/tilting/focusing transducer device allows any desired location within a hemispherical field of view to be imaged (Roberts) [0018].
Minear does not explicitly teach … and yet Andrew teaches adjusting position and angle of the viewpoint of the forward-facing imaging module to [0026 single transducer … planar array … linear array; 0019 device for inspecting the mechanical integrity and operational worthiness of structures, including structures made of heterogeneous materials, using sound waves or ultrasound waves and their echoes from components within the structure; 0023 mechanical lifting device or arm to move some or all of, possibly but not necessarily, heavier embodiments of the inspection device, such as those with many transducers in each transducer assembly. An arm in the form of a pantograph can also be used to register the position and orientation of the transducer assembly relative to the surface under test; 0029 means for moving the transducer assembly over the surface while simultaneously registering the degree, direction and orientation of each movement] to obtain a redundant dataset of the occluded surface [claim 11 combine signals received from transducers at two or more positions to create an image of the interior of the structure under test; 0027 spatial averaging].
It would have been obvious to combine the borehole transducer as taught by Minear, with the position and orientation recording and combining of signals from two or more positions to create an inspection image as taught by Andrews because doing so substantially reduces the otherwise obfuscating effect of scattering of sound waves or ultrasound waves, particularly the random scattering found in heterogeneous materials (Andrews) [claim 11].
Regarding claim 36, Minear also teaches the forward-facing imagine module of claim 35 wherein the transducer comprises multiple elements arranged in a linear array or a 2D array [col. 5-6 bridging several transducers may be mounted on the hub].
Regarding claim 38, Minear also teaches the forward-facing imaging module of claim 35 wherein the transducer comprises a single element [col. 4:25-30 That is connected so that both transmitter and receiver are enabled to operate through the transducer 42.].
Regarding claim 39, Minear also teaches the forward facing forward-facing imaging module of claim 35 wherein the viewpoint of the transducer is mechanically adjusted by changing one or both of the position and angle of the transducer [col. 4:25-30 The plug is rotated so that the ultrasonic beam described below sweeps across the cross sectional area of the pipe which makes up the well.].
Regarding claim 44, Minear also teaches a modular imaging tool comprising: the forward-facing imaging module of claim 35; and a telemetry module comprising power means, communication means and image processing means [col. 3:1-15 one or more conductors in the cable which connect with a surface located electronic system including a power supply and the various and controls for use of the sonde. In addition, the equipment at the surface connects to a recorder 26 which is provided with a depth measurement from a mechanical or electronic depth measuring apparatus 28 operative from the sheave. This enables the data to be recorded as a function of depth in the borehole.; col. 6:20-25 After the transmitted pulse is formed and the transmitter is switched off, the equipment is switched to a receive mode so that the received signal can be observed at transducer 42 and the received signal is then processed by amplification and subsequent recording].
Regarding claim 47, Minear as modified by Andrews teaches the method of claim 46 further comprising repeating steps b) and c) one or more times to obtain further datasets obtained from various viewpoints [abstract repeatedly combining signals from transmitters and receivers at a plurality of different locations].
Regarding claim 49, Minear as modified by Andrews teaches the method of claim 46 wherein in step b), wherein the transducer comprises a plurality of elements and the viewpoint is changed by electronically steering the elements [0018 transmit focusing and receive signal focusing].
Regarding claim 50, Minear as modified by Andrews teaches the method of claim 46, wherein the imaging is phased array ultrasound imaging [0018 appropriate delays … focal point].
Regarding claim 51, Minear as modified by Andrews teaches the method of claim 35, wherein imaging the wellbore comprises a multiple aperture imaging mode comprising the steps of: a) transmitting and receiving an ultrasonic beam concurrently from each of at least two subapertures on the transducer array as the imaging probe is moved axially in the wellbore, each of the at least two sub-apertures comprising a plurality of individual elements [0012 common in the ultrasonic inspection industry to use a phase-sensitive receiver of either a single large aperture receiver (larger than the wavelength) or an array of point receivers with fixed phase-sensitive combination of signals, frequently simple addition of signals… inspection device described herein avoids this problem by using a plurality of transmitters and receivers, each with an aperture no greater than the wavelength of ultrasound used in the test]; b) concurrently processing the received beam from each of the at least two sub-apertures to form signals [combining the signals in a phase insensitive way, only allowing constructive interference, thereby maximizing the signal collected and avoiding loss of information]; and c) appending the signals from each of the at least two sub-apertures to create a 3D image of the wellbore [claim 12 creating an image…chosen by an operator…added together…at different depths or orientations, different images of the interior of the structure can be viewed by the operator].
Regarding claim 48, Minear also teaches the method of claim 46 wherein in step b), the viewpoint is changed by mechanically changing one or both of the position and angle of the transducer [col. 4:25-30 The plug is rotated so that the ultrasonic beam described below sweeps across the cross sectional area of the pipe which makes up the well.].
Regarding claim 52, Minear also teaches the forward-facing imaging module of claim 35, wherein the radial imaging probe is operable in 2D B-mode and/or Doppler mode [col. 1:5-10 ultrasonic Doppler measuring device providing a fluid velocity measurement].
Regarding claim 56, Minear as modified by Roberts teaches the forward-facing imaging module of claim 35, wherein the control mechanism adjusts the viewpoint of the forward-facing transducer when an obstruction is located in the area to enable imaging the obstruction from various viewpoints [fig. 8 and 10 depict attempts to image around broken drill bits/tools].
Regarding claim 57, Minear as modified by Andrews teaches the forward-facing imaging model of claim 35, further comprising using the redundant dataset to generate a model of an obstruction proximate the occluded surface [0018 known to image the interior of objects by focusing sonic or ultrasonic waves…form an image of the interior of a body using all of the transducers … array].


Claims 37 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minear (US 4,947,683 A) and Roberts (US 2010/0059219 Al) as applied to claim 35 above, and further in view of Schmidt (US 5,640,371 A).
Regarding claim 37, Minear does not explicitly teach … and yet Schmidt teaches the forward-facing imaging module of claim 35 wherein the transducer is a phased array transducer [abstract array of multiple piezo-electric elements which employs the selective use of mechanical and electronic beam focusing … methodology can be used in wireline, measurement while drilling, pipe and pipeline].
It would have been obvious to substitute the rotating motor with transducer as taught by Minear, with the combined mechanical and electronically controlled phased array beam focusing/steering as taught by Schmidt so that resolution may be increased and side lobe effects overcome (Schmidt) [abstract].
Regarding claim 41, Minear as modified by Schmidt teaches the forward-facing imaging module of claim 35 wherein the viewpoint of the transducer is adjusted by electronically steering the elements [abstract].
Regarding claim 42, Minear as modified by Schmidt teaches the forward-facing imaging module of claim 35 wherein the viewpoint of the transducer is adjusted using both mechanical and electronic steering [abstract].

Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minear (US 4,947,683 A) and Roberts (US 2010/0059219 Al) as applied to claim 39 above, and further in view of Sokol (US 2005/0120803 A1).
Regarding claim 40, Gronsberg as modified by Geiger teaches the forward facing forward-facing imaging module of claim 39 wherein the imaging probe comprises an articulated arm on which the transducer is located for changing one or both of the position and angle of the transducer [fig. 1 shows sensor head #18; abstract A beam delivery system employs an articulated arm assembly to communicate the radiant energy emitted by the laser to a process head proximate the article; 0106 As discussed below, sensors in the head may include VISAR probes, EMAT coils, capacitance probes, or piezoelectric ultrasonic transducers.].
It would have been obvious to substitute the rotating ultrasonic transducer, with the articulated arm having end sensor head with ultrasonic transducers as taught by Sokol so that more degrees of freedom motion are supported.

    PNG
    media_image1.png
    574
    430
    media_image1.png
    Greyscale



Claims 53 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minear (US 4,947,683 A) and Roberts (US 2010/0059219 Al) as applied to claim 35 above, and further in view of Vu (US 2011/0080805 A1).
Regarding claim 53, Gronsberg does not explicitly teach … and yet Vu teaches the forward-facing imaging module of claim 35, further comprising a convex acoustic lens having an acoustic velocity of 1300 m/s or less, and a concave acoustic lens having an acoustic velocity of 1700 m/s or more [0055 The sound velocity for non-linear liquids can be between 450 m/s and 1700 m/s at ambient conditions. In some aspects, the sound velocity of non-linear materials can be between 100 m/s and 800 m/s. Q or quality factor values tend not to be a limiting factor in liquids and can range from 280 for Dow Silicon Oil to tens of thousands for common liquids.; 0077 The acoustic focusing system 1430 can include a variety of materials including a chamber filled with a liquid of different sound speed than the non-linear material in the enclosure, where the chamber is properly shaped, either convex or concave depending on the liquid sound speeds. In general, any material that is reasonably matched in acoustic impedance with that of the non-linear material in the enclosure can be used as the acoustic focusing system 1430.].
It would have been obvious to combine the borehole transducer of Minear, with the lens of Vu so that the impedance is matched to the surrounding material.
Regarding claim 55, Minear as modified by Vu teaches the forward-facing imaging module of claim 35, wherein the housing is made of titanium, aluminum bronze, beryllium copper, ceramic, ceramic composite, or carbon fiber composite [0067 FIG. 8 is similar to FIG. 7a, but shows the collimated beam 810 generated by the transducer array 820 and CNC foam block 830 arranged within an enclosure 840. As shown, the enclosure 840 is an aluminum pipe having an overall length of 323 mm, an internal diameter of 140 mm and an exterior diameter of 153 mm.].

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. The arguments do not argue Andrews which is now applied in the independent claims and which was previously applied to dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645